             Ltt\L          AM                           ~bLtk-77
                                            My

                                                        RECEIVED
                                                      in Clerk's Office
                                                         JUN - 41020
                                                    U.S. District Court
                                                   Middle District of TN


                                                 073-,




                                                                (f)

                                                              i&y



                                Ax
   PY

           o~l~90 ~-Llj4Qr~ 2Rg, ►~~014~r7
                            ~~6b-rj QKd aoz~~
                                   l
Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 1 of 10 PageID #: 1
Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 2 of 10 PageID #: 2
                                                                       ISM AR40(



            Z 7P




5, N(o~-~ti~ ~         -thy. ~~►~~~~ ~~~~~~~, ~~s-~~~~~,




                                                                                2



                                                                            oRue


                   A41~          N,,~


                                         3
        Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 3 of 10 PageID #: 3
                                                                 ,
                                                                 < -Pgj /AJ~+~


r koqvrs +I~tcam.rb~~~ v\ hz)? r~ +ifs `~r( uF
4D

wo?~bn1 wwJ~~~a~a~ L {~rtf~fl~rzZ                                          ~~rf ~k ~~.




 ~N Ey~fl~ ~7giH£
 c,}a5 in ~cll~ - c4d~lb~k~~~I upor~ ~~~utls~ +lam
                                                                              4h~ ~is~RR
         E~r~d~~lvUt~i~levsd l{ ~EaYa~ Bub`
~otkss`~crz-PiS<svI 2nv~nzorl~1~rct'r~4~vzr`~~
 e6,fd~ons mF                        S oarliOl                          tn    T)i Ra-dmk
 ~1 fr                               51        tl~fisl~wu(~fl~t 'k
                                                                 b
                                                                 i
                                                                             ~ nh{`~'(s1
 ~k 4v,-+-0-) n+ hvd hat I~~,~v~cE~rw~                                       oz asysd (9
 3zw~Ii.rim~R'cs
  g9rio3-~iw~ ~~c~~~Vons in tl~' ~l 2l`j ~ti~fi-1hk~
  tA.YP'Rk--          hp vS'u4 ii'l. 2xe(-fk Wr2 kl*2ifGL o~
                                               4
               Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 4 of 10 PageID #: 4
 cl~zrliL `.n-e~,'y~~~hE~,~l2o~~ssu~ans sin~c~



 ~Irrwls~,~ sum ~J~~~~k~~rr+r4R~l haQuUt~~~

 D~~~   c4~ltrs,s ~~I~I~r~~1Ewt tl~ a ~xi~~+-dva,~
-la r                  o '~ n rl ~ s~~~~~k wd1 k ~~as
         c~-d~irl~r~9 Nrd
                                      T08PIo                      1
                 419A+4Q~ wtr~ r~o~ ~~r„sl~el
 sen6Tn m~Is ~osz~14Y(~I~uG~ ~Tn~6~y



                ~S7hTE           -P~411918~ 10 r-4 &Rk, G~~➢ ~.

                                                                                 of R~tcrd
 ~~~n ~✓~n'~~b~~s wl~n Coaid l`I ~t 51uw1~
 ~IoVz Yj ~P~ac~ ~F rl GRbNg.~S-~IkH2'P✓9>~trrl~ bl ~S~u~~~fc
                                                              mru(~aP.

                                                                   P4,,(t   evodQ~ufs
                                           P
         Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 5 of 10 PageID #: 5
~r~~'t3' 1✓~i~mt~-I~~~s~oRtrpu~ir~ 4S'~p~U]2~ht
                                        I ,=

                                                                                  ens(
             LrJDcs       N4~IkG~ -~r~,fi~Su t~r~                 un    ~r2~lz,~~+~ka~


2X~s ~b ~ s-hr»{tb~ 4~t,~~t ~q~~a


40bbll~571            6c)                 -44~                             ~iIOM0170e

 OpMb`~~l2Nvr1 ~ ~'✓l~n1g                                 (9Nd UNusue~ p~nw~~~


                                                               Ps~e~ lea l ~rt~ss

40 kIC59~                                       J'f
                                                 '

             coc)I             94/,- hul4W
                                        ~  MbI ~'n ~P dng 9v4d
                     PDC~)
             0
ot-56f-
                            ~rstrns, Pa~~ ~`urrl~f~s)Fsr,

                                                  9
              Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 6 of 10 PageID #: 6
i, ja        M~w'f a arts}-hh~'~t~tfs~ar~~


amvwntoR~~            Soo,wpa,ova)~ru-~Nd~dn~~1E~

                                              all6vL,~


               Jot


                                                               i
 l~ f~lmterl           `~




                                          q
     Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 7 of 10 PageID #: 7
gW n
   r r~ -ry AND SuiS~tu~,c~ -ro ~vlF rm n lrs t{ l~
                                                              2-0 1

                                                     ...
                                                           oP ~_

1Jvrfr~ P~c~c, —~




                uw
             #OSOA'E~~~~~ ~o
           ~i~
                         G
              ~► EXPIR~s o




    Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 8 of 10 PageID #: 8
Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 9 of 10 PageID #: 9
                                             :u
                                             v
                                             O    p` Q
                                                     0
                                                         rt
                                                         :x
                                             fn C) S
                                             m f ~ r
                                             R, GI Z
                                             -n n m
                                             ~ iii z =~
                                                         AN
                                            M     ~~ G
                                                         ic

                                            O C~         OT
                                                  Ci rn t
                                                     o




                  ~r




                                                                          ~m




Case 3:20-cv-00469 Document 1 Filed 06/04/20 Page 10 of 10 PageID #: 10
